Citation Nr: 0837071	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO. 07-10 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1. Entitlement to service connection for a lumbar spine 
disability.

2. Entitlement to an initial disability in excess of 10 
percent for scars on the dorsal aspect of left hand.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from July 1969 to July 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). 

The veteran testified at a Board hearing at the RO in August 
2008. At the hearing, the veteran appeared to be testifying 
that his service-connected hand disability had increased in 
severity (in addition to the hand scar issue on appeal, the 
veteran is in receipt of service connection for neuritis, 
neuralgia, and parasthesia of the left hand; minimal joint 
space narrowing of the third metacarpal phalangeal joint of 
the left hand; and post-traumatic deformity of the fifth 
distal metacarpal of the left hand)and that he was alleging 
improper medical treatment at a VA medical facility. 

The inferred claim of an increased rating for the left hand 
disorders is REFERRED to the RO for consideration.


FINDINGS OF FACT

1. A lumbar spine disability was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is a lumbar spine disability otherwise related to the 
veteran's active duty service.

2. The veteran's service-connected scars on the dorsal aspect 
of his left hand are small and productive of pain with no 
evidence of limitation of motion due to the scar.


CONCLUSIONS OF LAW

1. The criteria for a grant of service connection for a 
lumbar spine disability are not met. 38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2007).

2. The criteria for entitlement to a disability rating in 
excess of 10 percent for scars on the dorsal aspect of the 
left hand have not been met. 38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); Diagnostic Codes 7801-7805 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim. See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2007). As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf. See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

38 C.F.R. § 3.159 has been revised in part, effective as of 
May 30, 2008. 73 Fed. Reg. 23,353-23,356 (April 30, 2008). 
Notably, the final rule removes the third sentence of 38 
C.F.R. § 3.159(b)(1), which had stated that VA will request 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim. The final rule also 
removes the fourth sentence of 38 C.F.R. § 3.159(b)(1), 
previously indicating that if VA does not receive the 
necessary information and evidence requested from the 
claimant within one year of the date of the notice, VA cannot 
pay or provide any benefits based on that application. The 
revised sentence reflects that the information and evidence 
that the claimant is informed that he or she is to provide 
must be provided within one year of the date of the notice. 

Finally, under 38 C.F.R. § 3.159(b)(3), no duty to provide 
section 38 U.S.C.A. § 5103(a) notice arises upon receipt of a 
Notice of Disagreement (NOD) or when, as a matter of law, 
entitlement to the benefit claimed cannot be established. VA 
may continue to have an obligation to provide adequate 
38 U.S.C.A. § 5103(a) notice despite receipt of an NOD if the 
claim was denied and compliant notice was not previously 
provided. See Mayfield v. Nicholson, 444 F.3d at 1333-34.

The notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess v. Nicholson, 19 Vet. App. 473 
(2006). The notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO). 
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the VCAA notice are not 
prejudicial to the claimant. Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); see also Pelegrini, 18 Vet. App. at 121; Sanders v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In September 2006, December 2006, January 2008 and April 2008 
letters, the RO provided timely notice to the veteran 
regarding what information and evidence is needed to 
substantiate service connection, increased rating, and 
earlier effective date claims, as well as specifying what 
information and evidence must be submitted by him and what 
information and evidence will be obtained by VA.

With respect to the veteran's claim for an increased rating 
for his service-connected scars, this appeal arises from the 
veteran's disagreement with the disability rating assigned 
following the grant of service connection. Courts have held 
that once service connection is granted the claim is 
substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial. Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007). Thus, no additional 
discussion of the duty to notify is required.

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claims. The 
record includes service records, VA treatment records, and 
multiple VA examination reports. The veteran was not afforded 
a VA examination with respect to his lumbar spine claim. 
However, as explained in more detail below, the Board finds 
that the preponderance of the evidence is against a finding 
that the veteran had an incident, injury or disease related 
to his lumbar spine during active duty service. A VA 
examination will not change this finding. Therefore, the 
Board finds that the record as it stands includes sufficient 
competent evidence to decide these claims. See 38 C.F.R. 
§ 3.159(c)(4). Under these circumstances, the Board finds no 
further action is necessary to assist the veteran with the 
claims.

The record reflects that the facts pertinent to the claim 
have been properly developed and that no further development 
is required to comply with the provisions of the VCAA or the 
implementing regulations. That is to say, "the record has 
been fully developed," and it is "difficult to discern what 
additional guidance VA could [provide] to the veteran 
regarding what further evidence [he] should submit to 
substantiate [his] claim." Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate 
the claims.

Analysis

Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 
38 C.F.R. § 3.303(b). Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

The veteran alleges that he injured his back during active 
duty service by falling off of a truck. In an undated 
statement received by VA in October 2007, R.F. writes that 
the veteran fell off the back of a truck and saw a doctor and 
that afterwards the veteran was hurting around his 
"backside." Lay testimony is competent to establish the 
presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection." Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to 
testify to pain and visible flatness of his feet); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (lay person may 
provide eyewitness account of medical symptoms).

However, the Board finds that these statements are 
contradicted by contemporaneous medical records - in the 
particular of the veteran having consulted a physician after 
the fall. Although the statement from R.F. alleges that the 
veteran sought medical treatment for his back injury, the 
Board notes that the veteran's service medical records are 
devoid of reference to any back injury and that his July 1971 
examination report on release from active duty shows that the 
veteran's spine was within normal limits - thus suggestive of 
no in-service incident. 

Additionally, there are no post-service treatment records 
showing complaints or diagnoses of a lumbar spine disability 
until 1976, demonstrating a lack of continuity of 
symptomatology. Finally, a September 1976 VA treatment record 
shows that the veteran reported working in the field of 
construction and noticing a "gradual onset of lumbosacral 
pain localized primarily to the right side over the last one 
to two months. He states that he daily jumps off a bulldozer 
several times and that he thinks that this was the source of 
his problem."

In weighing credibility, VA may consider interest, bias, 
inconsistent statements, bad character, internal 
inconsistency, facial plausibility, self interest, 
consistency with other evidence of record, malingering, 
desire for monetary gain, and demeanor of the witness. See 
Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996)(holding that credibility can be 
impeached generally by a showing of interest, bias, 
inconsistent statements, or, to a certain extent, bad 
character). It has also been observed that the Board has the 
"authority to discount the weight and probative value of 
evidence in light of its inherent characteristics in its 
relationship to other items of evidence." Madden v. Brown, 
125 F. 3d 1447, 1481 (Fed. Cir. 1997).

The Board finds the negative service medical records and the 
1976 VA treatment records to be more highly probative than 
the statement from R.F. and the veteran's current statements 
for several reasons. Firstly, unlike the veteran's current 
statements and the statement from R.F. which have been made 
in the course of seeking monetary compensation, the veteran's 
statements to the physician at the VA in 1976 were made in 
the course of seeking medical treatment and are therefore 
similar to statements of medical diagnosis and treatment 
which enjoy a high degree of probative value in the law. 
Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that 
although formal rules of evidence do not apply before the 
Board, recourse to the Federal Rules of Evidence may be 
appropriate if it assists in the articulation of the reasons 
for the Board's decision); see also  LILLY'S: AN INTRODUCTION 
TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many 
state jurisdictions, including the federal judiciary and 
Federal Rule 803(4), expand the hearsay exception for 
physical conditions to include statements of past physical 
condition on the rational that statements made to physicians 
for purposes of diagnosis and treatment are exceptionally 
trustworthy since the declarant has a strong motive to tell 
the truth in order to receive proper care). 

Additionally, the statements made by the veteran in 1976 are 
much closer in time to the alleged in-service accident than 
the statements he is making now, over 30 years later. See 
Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous 
evidence has greater probative value than history as reported 
by the veteran).

As the veteran's negative service medical records and the 
statements he made in the course of seeking medical treatment 
for his back from VA in 1976 are more probative than the 
veteran's current statements and the statement from R.F., the 
Board finds that the preponderance of the evidence weighs 
against a finding that the veteran had an in-service event, 
injury or disease related to his lumbar spine. It follows 
that entitlement to service connection for a lumbar spine 
disability is not warranted.

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

Increased Rating

The present appeal involves the veteran's claim that the 
severity of his service-connected disability warrants a 
higher disability rating. Disability ratings are determined 
by the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Where there 
is a question as to which of two ratings shall be applied, 
the higher rating will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7. In order to evaluate the level of disability 
and any changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition. 
Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991). 

When, as in this case, the veteran is appealing the original 
assignment of a disability rating following an award of 
service connection, the severity of his disability is to be 
considered during the entire period from the initial 
assignment of the rating to the present time. See Fenderson 
v. West, 12 Vet. App. 119 (1999). A claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made. Hart 
v. Mansfield, 21 Vet. App. 505 (2007). The following analysis 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

The competent medical evidence of record includes a December 
2006 VA examination report which shows that the veteran had 
irregularly shaped surgical scars on his left hand that were 
2 cm and 3 cm long and both were .3 cm wide. There was pain 
at the site of the scar, but none of the numbness or loss of 
range of motion in the veteran's hand was attributed to the 
scar.

A July 2007 VA examination report shows complaints of pain, 
decreased grip strength, numbness and parasthesias in three 
fingers as well as the hypothenar aspect of the left hand, 
but after examination, the examiner did not attribute any of 
these complaints to the veteran's scar 

The veteran's scars have been rated under Diagnostic Code 
7804; however, there are multiple Diagnostic Codes applicable 
to rating scars. The provisions of 38 C.F.R. § 4.118, 
Diagnostic Code 7801 pertain to all scars (other than on the 
head, face, or neck) which are deep or cause limited motion. 
Pursuant to Diagnostic Code 7801, such a scar or scars 
warrants a 10 percent disability evaluation when it involves 
an area or areas exceeding 6 square inches (39 square 
centimeters). A 20 percent disability evaluation is warranted 
for when it involves an area or areas exceeding 12 square 
inches (77 square centimeters). 

Diagnostic Code 7802 pertains to scars (not on the head, 
face, or neck) that are superficial and do not cause 
limitation of motion if the scar has an area exceeding 144 
square inches (929 sq. cm.). However, no disability rating in 
excess of 10 percent is available under this Diagnostic Code. 
38 C.F.R. § 4.118, Diagnostic Code 7802.

Under Diagnostic Code 7803, the existence of a superficial, 
unstable scar (one where there is frequent loss of covering 
of skin over the scar) warrants a 10 percent rating, which is 
the maximum rating available under this Diagnostic Code. 38 
C.F.R. § 4.118, Diagnostic Code 7803.

Under Diagnostic Code 7804, the existence of a superficial 
scar (not associated with underlying soft tissue damage) that 
is painful on examination warrants a 10 percent rating, which 
is the maximum rating available under this Diagnostic Code. 
38 C.F.R. § 4.118, Diagnostic Code 7804.

Diagnostic Code 7805 provides for rating scars based on 
limitation of motion of the affected part. 38 C.F.R. § 4.118, 
Diagnostic Code 7805.

As noted, the veteran's service-connected scars are all small 
(2 cm and 3cm by .3cm) with pain on examination but no 
evidence of instability, underlying tissue loss, adherence, 
ulceration, breakdown, or affect on range of motion. As such, 
the Board finds that a disability rating in excess of 10 
percent is not warranted under any of the applicable 
Diagnostic Codes for any of the veteran's service-connected 
scars because the evidence does not show that any of the 
scars are in excess of 12 square inches (77 sq. cm.) in order 
to warrant a higher disability rating under Diagnostic Code 
7801, or limit the motion of the affected part to warrant a 
disability rating in excess of 10 percent under Diagnostic 
Code 7805. As noted above, the remaining applicable 
Diagnostic Codes do not provide for disability ratings in 
excess of 10 percent.

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


	(CONTINUED ON NEXT PAGE)







ORDER

Service connection for a lumbar spine disability is denied.

An initial disability in excess of 10 percent for a scar on 
the dorsal aspect of left hand is denied.


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


